Judgment, Supreme Court, New York. County, entered on May 31, 1972, insofar as it dismissed the third-party complaint of Buckeye Pipe Line Company against Heckler Electric Company, Inc., unanimously reversed, on the law, and the clerk is directed to enter judgment in favor of Buckeye as against Heckler, with costs. Appellant shall recover of respondent $60 costs and disbursements of this appeal. The indemnification clause contained in the contract between the general contractors, Slattery Associates, Inc., and Tully & Di Napoli, Inc., and subcontractor (third-party defendant) Heckler, provides that said subcontractor shall “ indemnify and save harmless the Contractor and the Owner [Buckeye] * s" ” from all damages or liability to which the * * * Owner * * * may be subjected by reason of injury * * * to the person or property of others resulting from * * * the negligence [of], * “ * the Owner, Contractor or the Subcontractor * * * or any other person on or near the site of the project with the consent of the Subcontractor ”, The clear intent of the parties to this contract is to indemnify Buckeye and save it harmless from all liability to which it may be subjected by reason of its work at the work site. The same duty which Buckeye owed to the Port Authority to indemnify it, is in turn owed by Heclder •to Buckeye under the terms of the contract above quoted. Concur — McGivern, J. P., Nunez, Murphy, Tilzer and Capozzoli, JJ.